EXHIBIT A

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 1 of 29
2016-CV12916

IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

KENNETH HUGHLON )
620 S Cedar )
Nevada, MO 64772 )
)
Plaintiff, )
)
Vv. ) Case No.
) Division:
GLEN REEVES, )
1113 E. Fredrickson Dr. ) Jury Trial Demanded
Olathe, KS 66061 )
)
and )
)
OLD DOMINION FREIGHT LINE, INC. )
500 Old Dominion Way )
Thomasville, NC 27360 )
)
Defendants. )
PETITION

For his cause of action against defendants Glen Reeves and Old Dominion Freight Line,

Inc., Plaintiff Kenneth Hughlon alleges and states:

1. Plaintiff Kenneth Hughlon (“Kenneth” or “Plaintiff’) is a Missouri resident and citizen. He
resides and/or is domiciled in Missouri.

2. Defendant Glen Reeves (“Reeves”) resides and/or is domiciled in Olathe, Kansas. He can
be served with process at 1113 E. Fredrickson Dr., Olathe, Kansas 66061.

3. Defendant Old Dominion Freight Line Inc. (“Old Dominion”) is a for-profit corporation
headquartered in North Carolina. It may be served with process through its registered agent, The

Corporation Company, 120 S. Central Ave., Clayton, MO 63105.

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 2 of 29

Wd $S°Z0 - 0Z0z ‘60 eunr - AID sesuey - UOSyOeF - pally AljeolUo.AOe|y
4. Atall times relevant to this Petition, Reeves was an agent and employee of Old Dominion,
and he was working in the course and scope of his employment at the time he performed the actions
that form the basis of this Petition.

5. Venue is proper in this forum, Plaintiff’s suit is timely filed within the applicable statute
of limitations, and no conditions precede and exist which prohibit suit from being filed at this time.

Count 1 — Negligence claim against
Reeves and vicarious liability of Old Dominion

6. Emanuel Cleaver II Blvd. (“Emanuel”) is a roadway in Kansas City, Jackson County,
Missouri that runs roughly east/west.

7. Emanuel intersects with 45th St., a roadway in Kansas City, Jackson County, Missouri that
runs north/south.

8. At its intersection with 45th St., Emanuel has a total of four lanes—two lanes for
westbound traffic and two lanes for eastbound traffic. There is a median between the westbound
lanes and the eastbound lanes. The northernmost of Emanuel’s two lanes for westbound traffic
will be referred to in this Petition as “Lane 1” and the southernmost lane of Emanuel’s two lanes
for westbound traffic (i.e., the lane closest to the median) will be referred to here as “Lane 2.”

9. At about 2:10 p.m. on February 14, 2019, Plaintiff was driving westbound on Emanuel in
Lane 2.

10. At the same time, Reeves was also driving westbound on Emanuel in Lane 1.

11. Reeves was driving a Freightliner tractor-trailer in the course and scope of his employment
for Old Dominion. He was slightly ahead of Plaintiff as they both headed westbound on Emanuel.

12. As Plaintiff approached the intersection of Emanuel and 45th St., Reeves suddenly and

unexpectedly began drifting over from Lane | into Lane 2, the lane in which Plaintiff was driving.

Hughion v, Reeves
Petition
Page 2 of 4

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 3 of 29

Id SS:Z0 - 0z0z ‘60 euNr - AyID SesueY - UOsyDeF - pally AjjeolUoADe/y
13. Plaintiff attempted to maneuver his car out of the way to avoid colliding with Reeves’
tractor trailer, but at the intersection of Emanuel and 45th, Reeves made a left turn to head
southbound onto 45th St.

14. By making his southbound turn onto 45th St. from Lane | of Emanuel, Reeves pulled
directly in front of Plaintiff’s path as he (Plaintiff) was heading westbound in Lane 2.

15. Plaintiff was unable to avoid a collision and violently struck the trailer being hauled by
Reeves.

16. Plaintiff was injured in the collision.

17. Defendant Reeves was negligent and 100% at fault for the accident with respect to the
following actions and/or inactions:

a. Failing to maintain a proper lookout;
b. Failing to yield to Plaintiffs right of way;
c. Failing to check his mirrors before attempting to turn southbound onto 45th St.;

d. Making a left turn from Lane 1 of Emanuel in a situation where he was obligated,
under Missouri law, to make his turn from Lane 2;

e. Failing to keep his vehicle in his lane; and/or
f. Failing to use reasonable and ordinary care to keep his vehicle under proper control.
18. Plaintiff submits that Defendant Old Dominion is, by way of its vicarious liability, 100%
at fault and responsible for the negligent acts and omissions of its agent, Defendant Reeves.
19. As a result of the collision, Plaintiff suffered severe bodily injury causing significant
ongoing pain, physical limitation, and requiring future medical treatment to address his injuries
20. Additionally, since the collision, Plaintiff has had a limited ability to perform day-to-day

activities and has incurred wage loss.

Hughion v. Reeves
Petition
Page 3 of 4

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 4 of 29

Nd 88:20 - 0Z0z ‘60 eUNr - AyD Sesuey - UOSyDeP - pally AjjeoUdsOe|3
21. As aresult of the Defendant’s negligence, Plaintiff has incurred medical bills and will need
future medical care and services to address his injuries and disabilities.

22. As a direct and proximate result of Defendant’s negligent acts as set forth in this Petition,
Plaintiff has sustained personal injuries that are permanent in nature and damages in excess of
$75,000.00.

23. Consequently, Plaintiff prays for judgment against Defendants Glen Reeves and Old
Dominion in an amount in excess a $75,000.00 for past medical expenses, future medical
expenses, past and future lost services and disability, past and future wage loss, for non-economic
damages, including but not limited to past and future pain, suffering, and disability, for costs of
this action, and for such other and further relief as the court deems just and equitable.

24, Plaintiff hereby demands a trial by jury on all counts and claims in this cause of action,

Respectfully submitted,

 

/slJesse Tanksley
Michael J. Wyatt (#66284)
Jesse Tanksley (#72316)
MANN WYATT & RICE, LLC

435 Nichols Road, Suite 200
Kansas City, MO 64112

(816) 977-2075

(620) 662-2443 (Fax)
mwyatt@mannwyattrice.com
jtanksley@mannwyattrice.com

Attorneys for Plaintiff Kenneth Hughlon

Hughion v. Reeves
Petition
Page 4 of 4

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 5 of 29

Wd SS:Z0 - 0z0z ‘60 eUNr - AyID SesUeY - LOsyDeP - Parl AjjeoluoNOe|3
2016-CV12916

IN THE CIRCUIT COURT OF JACKSON COUNTY
AT KANSAS CITY, MISSOURI
KENNETH HUGHLON
603 S. Cedar
Nevada, MO 64772
Plaintiff/Petitioner,
VS. Case No.:

GLEEN REEVES,
1113 e. Fredrickson Dr.
Olathe, KS 66061
And
OLD DOMINION FREIGHT LINE, INC.
500 Old Dominion Way
Thomasville, NC 27360
Division No.:
Defendant/Respondent.

MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

COMES NOW Plaintiff/Petitioner, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby moves for the
appointment of Aristocrat Investigations:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Legal Name PPS # Legal Name PPS # Legal Name PPS #
Adam Robinson PPS20-0162 Kimala Milner PPS20-0158 Robert Weishar PPS20-0167
Alene A. Jensen PPS20-0151 Leisa Ketron PPS20-0152 Steven Banales PPS20-0138
Ali Howat PPS20-0145 Lisa Smith PPS20-0267 Stephen McIntosh PPS20-0155
Aron Zeller PPS20-0224 Marcia McMurphy PPS20-0156 Tim Thayer PPS20-0165
Brandon Fisher PPS20-0142 Mark Braden PPS20-0140 Nicky Hicks PPS20-0243
Charissa Boldridge PPS20-0139 Mark Rauss PPS20-0105 Kathy Wright PPS20-0273
Chuck Willis PPS20-0168 Mark Sumler PPS20-0164 Louis Wright PPS20-0274
Craig Poese PPS20-0159 Matthew Hilpert PPS20-0147 Cherilyn Curmett PPS20-0553
Curt R. Aubrey PPS20-0137 Melissa Jackson PPS20-0150 Joseph A. Twardowski PPS20-0571
Darnell Hamilton PPS20-0143 Michael Harth PPS20-0144

Debi Higgins PPS20-0146 Michael Huffman PPS20-0148

Edna Russell PPS20-0110 Mollie Fechter PPS20-0141

Elizabeth Lassell PPS20-0153 Natasha Altic PPS20-0136

Hillary Watson PPS20-0166 Pam Huffman PPS20-0149

James Hise PPS20-0054 Patricia Prewett PPS20-0161

Jess Isbell PPS20-0244 Peter Lobdell PPS20-0154

Jim Frago PPS20-0038 Randy Stone PPS20-0117

John Frago PPS20-0039 Richard Meek PPS20-0157

Ken Prewett PPS20-0160 Robert C. Shaffer PPS20-0163

Curtis Press PPS20-0543 Robert Finley PPS20-0335

Brandon Lipsey PPS20-0541 Robyn Jackson PPS20-0245

 

 

 

 

 

 

 

 

 

 

 

pages

as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the above-named individuals
are on the Court’s list of approved process servers and the information contained in their applications and affidavits on file is current and still
correct.

Respectfully Submitted,

/s/Jesse D. Tanksley
Plaintiff/Petitioner’s Signature

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 6 of 29

Wd SS:Z0 - 0Z0z ‘60 euNr - AyID SesUeY - LOsyDeF - pall Ajjeoluo.noe|3
ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

It is hereby ordered that Petitioner/Plaintiff's Motion for Appointment of Private Process Server is sustained and the above-named individuals are
hereby Appointed to serve process in the above captioned matter.

DATE:
Judge or Circuit Clerk

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 7 of 29

Id SS:Z0 - 0Z0Z ‘60 eunr - AyD Sesuey - Uosyoer - pail4 A[}ed!U0s98/3
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT KANSAS CITY
KENNETH W HUGHLON JR,
PLAINTIFEF(S), CASE NO. 2016-CV12916
VS. DIVISION 18
GLEN REEVES ET AL,
DEFENDANT(S).

NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
AND ORDER FOR MEDIATION

 

NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable KEVIN DUANE HARRELL on 28-SEP-2020 in DIVISION 18 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16" Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16" Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.

At the Case Management Conference, counsel should be prepared to address at least the
following:

a. A trial setting;
b. Expert Witness Disclosure Cutoff Date;

C. A schedule for the orderly preparation of the case for trial;
d. Any issues which require input or action by the Court;
e The status of settlement negotiations.
2016-CV12916 Page 1 of 2 DMSNCMCIV (2/2017)

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 8 of 29
MEDIATION

The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

POLICIES/PROCEDURES
Please refer to the Court’s web page www. 1 6thcircuit.org for division policies and
procedural information listed by each judge.

/S/ KEVIN DUANE HARRELL
KEVIN DUANE HARRELL, Circuit Judge

Certificate of Service

This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attormey for Plaintiff(s):
JESSE DANIEL TANKSLEY, 201 E 1ST AVE, HUTCHINSON, KS 67501

Defendant(s):
GLEN REEVES
OLD DOMINION FREIGHT LINE
Dated: 09-JUN-2020 MARY A. MARQUEZ
Court Administrator
2016-CV12916 Page 2 of 2 DMSNCMCIV (2/2017)

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 9 of 29
2016-CV12916

IN THE CIRCUIT COURT OF JACKSON COUNTY
AT KANSAS CITY, MISSOURI
KENNETH HUGHLON
603 S. Cedar
Nevada, MO 64772
Plaintiff/Petitioner,
VS. Case No.:

GLEEN REEVES,
1113 e. Fredrickson Dr.
Olathe, KS 66061
And
OLD DOMINION FREIGHT LINE, INC.
500 Old Dominion Way
Thomasville, NC 27360
Division No.:
Defendant/Respondent.

MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

COMES NOW Plaintiff/Petitioner, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby moves for the
appointment of Aristocrat Investigations:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Legal Name PPS # Legal Name PPS # Legal Name PPS #
Adam Robinson PPS20-0162 Kimala Milner PPS20-0158 Robert Weishar PPS20-0167
Alene A. Jensen PPS20-0151 Leisa Ketron PPS20-0152 Steven Banales PPS20-0138
Ali Howat PPS20-0145 Lisa Smith PPS20-0267 Stephen McIntosh PPS20-0155
Aron Zeller PPS20-0224 Marcia McMurphy PPS20-0156 Tim Thayer PPS20-0165
Brandon Fisher PPS20-0142 Mark Braden PPS20-0140 Nicky Hicks PPS20-0243
Charissa Boldridge PPS20-0139 Mark Rauss PPS20-0105 Kathy Wright PPS20-0273
Chuck Willis PPS20-0168 Mark Sumler PPS20-0164 Louis Wright PPS20-0274
Craig Poese PPS20-0159 Matthew Hilpert PPS20-0147 Cherilyn Cumett PPS20-0553
Curt R. Aubrey PPS20-0137 Melissa Jackson PPS20-0150 Joseph A. Twardowski PPS20-0571
Darnell Hamilton PPS20-0143 Michael Harth PPS20-0144

Debi Higgins PPS20-0146 Michael Huffman PPS20-0148

Edna Russell PPS20-0110 Mollie Fechter PPS20-0141

Elizabeth Lassell PPS20-0153 Natasha Altic PPS20-0136

Hillary Watson PPS20-0166 Pam Huffman PPS20-0149

James Hise PPS20-0054 Patricia Prewett PPS20-0161

Jess Isbell PPS20-0244 Peter Lobdell PPS20-0154

Jim Frago PPS20-0038 Randy Stone PPS20-0117

John Frago PPS20-0039 Richard Meek PPS20-0157

Ken Prewett PPS20-0160 Robert C. Shaffer PPS20-0163

Curtis Press PPS20-0543 Robert Finley PPS20-0335

Brandon Lipsey PPS20-0541 Robyn Jackson PPS20-0245

ee al

as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the above-named individuals
are on the Court’s list of approved process servers and the information contained in their applications and affidavits on file is current and still
correct.

Respectfully Submitted,

/s/Jesse D. Tanksley
Plaintiff/Petitioner’s Signature

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 10 of 29

Wd $S:Z0 - 0z0z ‘60 eunr - AyD Sesuey - UOSyDeP - pally AjeoluooSIy
ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

It is hereby ordered that Petitioner/Plaintiff's Motion for Appointment of Private Process Server is sustained and the above-named individuals are
hereby Appointed to serve process in the above captioned matter.

DATE: 09-June-2020 Ti prt Ve Oh —

DEPUTY COURT ADMINISTRATOR

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 11 of 29

Wd SS:Z0 - OZ0z ‘60 euNr - AID Sesuey - Uosyoer - pally A[/ed1U0.399/3
IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2016-CV12916
KEVIN DUANE HARRELL

Plaintiff/Petitioner: Plaintiff’ s/Petitioner’s Attorney/Address
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY

201 E ISTAVE
vs. | HUTCHINSON, KS _ 67501

 

 

 

 

Defendant/Respondent: Court Address:

GLEN REEVES 415 E 12th

Nature of Suit: KANSAS CITY, MO 64106

CC Pers Injury-Vehicular (Date File Stamp)

 

Summons in Civil Case

 

The State of Missouri to: GLEN REEVES
Alias:

OLATHE,KS 66061 PRIVATE PROCESS SERVER

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken agains for the rgfief demanded in the petition.

  
 

09-JUN-2020
Date

JACKSON COUNTY Further Information:

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)

([] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
[_] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with

a person of the Defendant’s/Respondent’s family over the age of 15 years who
permanently resides with the Defendant/Respondent.

(-] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
Cl other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff’s Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-4675 1 of 1Civil Procedure Form No. 1, Rules 54.01 — 54.05,

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/28 "Pugh 42 BF BO 140, and 506.150 RSMo
SUMMONS/GARNISHMENT SERVICE PACKETS
ATTORNEY INFORMATION

Under the Missouri e-filing system now utilized by the 16" Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org —> Electronic Filing Information + Required Documents for Service — eFiled cases >
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.

Circuit Court of Jackson County

Revised 7/8/43€ 4:20-CV-GAG2OHiGiatiboaunagg 1-1 Filed 10/14/20 Page 13 of 29
vs i) IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2016-CV12916
KEVIN DUANE HARRELL

Plaintiff/Petitioner: Plaintiff’ s/Petitioner’s Attorney/Address
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY

201E ISTAVE
vs. | HUTCHINSON, KS 67501

 

 

Defendant/Respondent: Court Address:
GLEN REEVES 415 E 12th
Nature oF Sit KANSAS CITY, MO 64106

 

 

CC Pers Injury-Vehicular (Date File Stamp)

Summons in Civil Case

The State of Missouri to: OLD DOMINION FREIGHT LINE
Alias:

THOMASVILLE, NC 27360 PRIVATE PROCESS SERVER

 

 

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken agains for the rgfief demanded in the petition.

  
 

09-TUN-2020
Date

 

JACKSON COUNTY Further Information:

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)
[_] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

C] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant’s/Respondent’s family over the age of 15 years who

 

permanently resides with the Defendant/Respondent.
CI] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
O other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-4676 1 of 1Civil Procedure Form No. 1, Rules 54.01 — 54.05,

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/147916 =P Mhe°%4 Of 99!40. and 506.150 RSMo
SUMMONS/GARNISHMENT SERVICE PACKETS
ATTORNEY INFORMATION

Under the Missouri e-filing system now utilized by the 16" Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org — Electronic Filing Information > Required Documents for Service — eFiled cases >
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.

Circuit Court of Jackson County

Revised 7/8/ase 4:20-CV-GaGreiamatibaoamorest 1-1 Filed 10/14/20 Page 15 of 29
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

KENNETH HUGHLON )
)
Plaintiff, )
) Case No. 2016-CV12916
V. )
) Division 18
GLEN REEVES and OLD DOMINION )
FREIGHT LINE, INC. )
)
Defendants. )

MOTION FOR CONTINUANCE OF CASE MANAGEMENT CONFERNECE
Plaintiff Kenneth Hughlon, by and through counsel Jesse Tanksley of Mann Wyatt & Rice,

LLC, moves the court for a continuance of the case management conference set for September 28,
2020 at 9:00 am. in Division 18. This case was filed on June 9, 2020. This is Plaintiffs first
request for extension of the CMC. Plaintiff's rationale for seeking a continuance of the CMC is
that service of process has not yet been obtained on Defendants, and efforts to obtain service of
process are underway. Since service has not yet been obtained, Plaintiff contends that a case
management conference would not, at this time, be beneficial. Consequently, Plaintiff moves the
court for a continuance of the case management conference.

Respectfully submitted,

IslJesse Tanksley

Michael J. Wyatt (#66284)

Jesse Tanksley (#72316)

MANN WYATT & RICE, LLC

435 Nichols Road, Suite 200

Kansas City, MO 64112

(816) 977-2075

(620) 662-2443 (Fax)

mwyatt(@mannwyattrice.com
itanksley@mannwyattrice.com

 

 

Attorneys for Plaintiff Kenneth Hughlon

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 16 of 29

Nd €:S0 - 0Z0Z ‘GL Joquieydes - AID sesuey - UOsyoeP - pall4 AljeqluCNOey
Hughlon v. Reeves
Petition
Page 2 of 2

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 17 of 29

Nd €8:S0 - 0ZOZ ‘GL Joquiaydas - Ayn sesuey - Uosyoer - pally Aljeoiuojoe|y
AFFIDAVIT OF SERVICE

State of Missouri County of Jackson Circuit Court

Case Number: 2016-CV12916

Plaintiff:
KENNETH HUGHLON ET AL

vs.

Defendant:
GLEN REEVES ET AL

For:

MANN WYATT & RICE LLC
201 East 1st Street

Po Box 1202

Hutchinson, KS 67504

Received by ARISTOCRAT PROCESS SERVING/KIS on the 16th day of September, 2020 at 11:08 am to
be served on GLEN REEVES, 1113 E FREDERICKSON DR, OLATHE, KS 66061.

Il, KENNETH PREWETT, being duly sworn, depose and say that on the 16th day of September, 2020 at
11:24 am, I:

RESIDENTIALLY SERVED by delivering a true copy of the SUMMONS, PETITION to: LINDA REEVES
as WIFE/RESIDENT of GLEN REEVES, at the address of 1113 E FREDERICKSON DR, OLATHE, KS
66061 the within named person's usual place of abode. LINDA REEVES resides therein and is of suitable
age and discretion.

| certify that | am over the age of 18, have no interest in the above action, and am a process server in good
standing in the judicial circuit in which the process was served. | declare under the penalty of perjury that
the foregoing is true in substance and in fact to my best information and belief.

IP oP 4/ }b/20

KENNETH PREWETT

iy” Process Server
Role on the |
fe ; 4) __ by the affiant ARISTOCRAT PROCESS SERVING/KIS
anally known tome. 415 E. Park St.
: A Ste. D
Olathe, KS 66061
(913) 780-2007

 

 

 

   

   

DEBI HIGGINS
Notary Public, State of Kansas

Our Job Serial Number: AIL-2020026137

 

 

ht © 1992-2020 Database Services, Inc - Process Server's Toolbox V8 1g

SD SNELL TT

WY 65:01 - 0Z0Z ‘Z| sequieydag - AUD sesuey - UOsyer - pall4 Ayeoiucsa/y
 

() IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2016-CV 12916
KEVIN DUANE HARRELI _
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY

201£ tSTAVE
vs. | HUTCHINSON, KS 67501

 

 

Defendant/Respondent: Court Address:
| GLEN REEVES 415 E 12th
Watureaf Suit: — 1 KANSAS CITY, MO 64106

 

 

CC Pers Injury-Vehicular | (Date Fite Stamp).

Summons in Civil Case

 

~The State of Missouri to: GLEN REEVES
Alias:

OLATHE. KS 6606 PRIVATE PROCESS SERVER

COURT SEAL OF You are summoned to appear before this court and to file your pleading te the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you tai} to
file your pleading, judgment by default may be taken a the rgfief demanded in the petition.

   

09-JUN-2020
Date

 

~~ .
JACKSON COUNTY Further Information:

 

Sheriffs or Server’s Return
Note to serving officer: Summons should be returned to the court within thirly days afler the date of issue.
I certify that ] have served the above summons by: (check one)
[[] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent,
(J) leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the BeteadentRscpoudient wilh

ees ee a person of the Defendant’s/Respondent’s family over the age of 15 years who
permanently resides with the Defendant/Respondent.

[_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

a __ (name) __ _ _ (title),
Ol other _ . 3
Served at : hs ____ (address)
in (County/City of St. Louis), MO,on (date) at (time).
Printed Name of Sheriff or Server ——_— : Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on date).
(Seal) , = ________. (date)
My commission expires: = fp es a5 -
— : — Date Nolary Public
Sheriff’s Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage 5 aoa | __ miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
_Suils, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) S30 UARSGED Lor sue YER PORN # ISRCTN t 11 Cat heaego CH PAMD Cb Reo FB! 4.94 G5F 20

 

vand 506 150 RSMa

NY 6S:0L - OZOZ ‘ZL Jequiaydas - Alc sesuey - UOSyoeF - pallg AljeduCIj9e/y
AFFIDAVIT OF SERVICE

State of Missouri County of Jackson Circuit Court
Case Number: 2016-CV12916

Plaintiff:
KENNETH HUGHLON ET AL

vs,

Defendant:
GLEN REEVES ET AL

For:

MANN WYATT & RICE LLC
201 East 1st Street

Po Box 1202

Hutchinson, KS 67504

Received by ARISTOCRAT PROCESS SERVING/KIS on the 16th day of September, 2020 at 11:08 am to
be served on GLEN REEVES, 1113 E FREDERICKSON DR, OLATHE, KS 66061.

|, KENNETH PREWETT, being duly sworn, depose and say that on the 16th day of September, 2020 at
11:24 am, I:

RESIDENTIALLY SERVED by delivering a true copy of the SUMMONS, PETITION to: LINDA REEVES
as WIFE/RESIDENT of GLEN REEVES, at the address of 1113 E FREDERICKSON DR, OLATHE, KS
66061 the within named person's usual place of abode. LINDA REEVES resides therein and is of suitable
age and discretion.

| certify that | am over the age of 18, have no interest in the above action, and am a process server in good
standing in the judicial circuit in which the process was served. | declare under the penalty of perjury that
the foregoing is true in substance and in fact to my best information and belief.

IP, oP 4) 16/20

KENNETH PREWETT

iy” Process Server
Subscri ed nd Sworn to befo eme on the |
day of 5 1o10 by the affiant ARISTOCRAT PROCESS SERVING/KIS
whos perbonally known to me. 115 E. Park St.

i Z Ste. D

Olathe, KS 66064
(913) 780-2007

     

  
  

 

NOTARY PUBLIC i

| ch, DEBI HIGGINS

Notary Public, State of Kansas
: Mice Expires

  
 
  

Our Job Serial Number: AlL-2020026137

 

it © 1992-2020 Database Services, Inc - Process Server's Toolbox V8 ig

case 4200-40829 06K Document + Fle eH um tc

NY 6S:0L - 0Z0z ‘Z1 Jequiaydas - Ag sesuey - uosyoer - pails Ajeojuosoa|y
AFFIDAVIT OF SERVICE

State of Missouri County of Jackson Circuit Court

Case Number: 2016-CV12916

Plaintiff:
KENNETH HUGHLON ET AL

vs,

Defendant:
GLEN REEVES ET AL

For:

MANN WYATT & RICE LLC
201 East ist Street

Po Box 1202

Hutchinson, KS 67504

Received by ARISTOCRAT PROCESS SERVING/KIS on the 16th day of September, 2020 at 11:08 am to
be served on GLEN REEVES, 1113 E FREDERICKSON DR, OLATHE, KS 66061.

], KENNETH PREWETT, being duly sworn, depose and say that on the 16th day of September, 2020 at
11:24 am, I:

RESIDENTIALLY SERVED by delivering a true copy of the SUMMONS, PETITION to: LINDA REEVES
as WIFE/RESIDENT of GLEN REEVES, at the address of 1113 E FREDERICKSON DR, OLATHE, KS
66061 the within named person's usual place of abode. LINDA REEVES resides therein and is of suitable
age and discretion.

| certify that | am over the age of 18, have no interest in the above action, and am a process server in good
standing in the judicial circuit in which the process was served. { declare under the penalty of perjury that
the foregoing is true in substance and in fact to my best information and belief.

Ire 4/ 1s /20

KENNETH PREWETT

iy” Process Server
before me on the at
10)0) by the affiant ARISTOCRAT PROCESS SERVING/KIS
115 E. Park St.
Ste. D
Olathe, KS 66064
(913) 780-2007

  
 

 

 
 

   

 

ioe Rae NE anoae Our Job Serial Number: AIL-2020026137
= ‘yNent Expires
4 il © 1992-2020 Database Services, Inc - Process Server's Toolbox V8 1g

Case 420-0-00829-0CK Document 2 Fled an aan A

Wd ZS:10 - 0Z0z ‘Zz Jequiaidas - Ag sesuey - uosyoer - pall Aljeqiu0doa/y
 

ous i
h) IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

@

 

 

 

 

ae or Division: Case Number: 2016-CV12916

KEVIN DUANE HARRELI _ - |
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY

201E (STAVE
vs. | HUTCHINSON, KS 67501

 

 

 

 

"Defendant/Respondent: Court Address:
GLEN REEVES 415 E 12th
 Watareak Sule _ | KANSAS CITY, MO 64106
_CC Pers Injury-Vehicular ema | (Date File Stamp)

Summons it in n Civil Case

 

 

The State of Missouri to: GLEN REEVES
Alias:

OUATHE,KS 66061 PRIVATE PROCESS SERVER

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
q which is attached, and to scrve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fai] to

file your pleading, judgment by default may be taken again / yy, for the rgfief demanded in the petition.

  

09-JUN-2020
Date

 

M : — ;
JACKSON COUNTY Further Information:

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that ] have served the above summens by: (check one)

[] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent,
{] teaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the DeteudantResyendieny wilh
—s a person of the Defendant’s/Respondent’s family over the age of 15 years who
permanently resides with the Defendant/Respondent.
[_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

7 co (name) _ _ _ (title).
[J other a . —_
Served al A 2 ____ (address)
no ____. (County/City of St. Louis), MO,on (date) at _ (time).
Printed Name of Sheriff or Server —_ Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
(Seal) Subscribed and sworn to before me on ai ____.. (date).
My commission expires: ed . Ji % =
. _ Date Notary Public
Sheriffs Fees
Summons $
Non Est $_ “2
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $__ Sen nani miles @ $. per mile)

 

Total $
A copy of the summons and a copy of the petilion must be served on each Delendant/Respondent. For methods of service on all classes of
suils, sce Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 UAKSMGE Bp SMCHEGOE DOVERS K # ADELE NEAL BLA MERTeReI pNAHD 0 Ruel 25905, 20

 

and 506 150 RSMo

NY 6S:0L - 0Z0Z ‘Z| Jequiaydas - AQ sesuey - UOSyoEP - pally A|EUOAIEI
ALIAS SUMMONS
IN THE CIRCUIT COURT OF JACKSON COUTNY, MISSOURI

Case No. 2016-cv12916

KENNETH HUGHLON, A.__ Ch, 60 In-State
Plaintiffs, B..__ Ch, 60 Out-State
v. C._X_Ch, 60 By Mail
D.__Ch. 61 In-State
GLEN REEVES, E.__Ch.61 Out-State

*** FOR SERVICE BY MANN LAW OFFICES BY CERTIFIED MAIL***

AND
OLD DOMINION FREIGHT LINE, INC.

Defendants.

 

 

SERVE:

Old dominion Freight line, Inc.
500 Old dominion Way
Thomasville, NC 27360

You are hereby notified that an action has been commenced against you in this court. You are required to file
your Answer to the Petition with the Court and serve a copy upon Michael J. Wyatt, plaintiffs attorney at 201 East 1st, P.O.
Box 1202, Hutchinson, Kansas 67504-1202.

A. within 20 days after service of summons upon you.
_ B. within 30 days after service of summons upon you.

x C. within 30 days after return of registered or certified mail receipt signed or refused
by you.

If you fail to do so, judgment by default will be taken against you for the relief demanded in the petition. Any related claim
which you may have against the Plaintiff must be stated as a counterclaim in your answer, or you will thereafter be barred from
making such claim in any other action.

TO THE SHERIFF OR PROCESS SERVER. This summons must be served and your return of service made promptly; in
any event, your retura is due no later than three days or five days before the date stated in the Summons for the
Defendant to either appear or plead to the Petition.

CLERK OF THE CIRCUIT COURT

 

 

 

 

 

 

Dated: , 2020 By: Deputy
RETURN OF SERVICE
Iserved this Summons and Petition and attachments on:
[ | (1) PERSONAL SERVICE. By delivering a copy to said Defendant/Respondent personally.
i (2) RESIDENCE SERVICE. By leaving a copy at said Defendant’s/Respondent's usual place of residence, and on 2014, mailing notice of
such service to defendant/respondent by first class mail.
{ | (3) CORPORATE — SERVICE. By delivering a copy to the legally appointed or authorized agent of defendant/respondent:
i (4) NO SERVICE. The said Defendant/Respondent was nat found in this county:
Date Served-Place of Service Process Server

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 23 of 29

WY PLILL - 0Z0z ‘ZL sequieydes - AylQ sesuey - Uosyoer - pally Aljeq|UONDe|Z
 

 

 

 

 

Judge or Division: Case Number: 2016-CV12916
KEVIN DUANE HARRELL
Plaintiff/Petitioner: Plaintiff’ s/Petitioner’s Attorney/Address:
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY
201 E ISTAVE
ys. | HUTCHINSON, KS _ 67501
Defendant/Respondent: Court Address:
OLD DOMINION FREIGHT LINE, INC 415 E 12th
Nature of Suit: KANSAS CITY, MO 64106
CC Pers Injury-Vehicular (Date File Stamp)

 

 

 

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: OLD DOMINION FREIGHT LINE, INC
Alias:
500 OLD DOMINION WAY
THOMASVILLE, NC 27360

You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
judgment by default will be taken against you for the relief demanded jgihis aplion

21-SEP-2020

COURT SEAL OF

      

 

so Date
JACKSON COUNTY Further Information:
Officer’s or Server’s Affidavit of Service
I certify that:
1, Iam authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. Ihave served the above summons by: (check one)
[_] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
L] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
, aperson of the Defendant’s/Respondent’s family over the age of 15 years who
permanently resides with the defendant/respondent.
(_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

(name) (title).
C1 other (describe) .
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and Sworn To me before this (day) (month) (year)

 

Tam: (check one) [-] the clerk of the court of which affiant is an officer.
[J the judge of the court of which affiant is an officer.
(Seal) [_] authorized to administer oaths in the state in which the affiant served the above summons.
(use for out-of-state officer)
(1 authorized to administer oaths. (use for court-appointed server)

 

 

 

 

 

 

Signature and Title

Service Fees, if applicable
Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total 5.

See the following page for directions to clerk and to officer making return on service of summons.

OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 20-SMOS-749 1 of 2 (2016-CV12916)

Case 4:20-cv-00829-DGK Document 1-1 Filed ROAMAMEG+H PE Ab dA.6f62G; 906.510 RSMo
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each Defendant/Respondent. If any
Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
corporation or body or to any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
territory where service is made.

Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
court, The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
service.

 

 

 

OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document [D# 20-SMOS-749 2 of 2 (2016-CV12916)

ase 4:20-cv-00829-DGK Document 1-1 Filed ROAMMAEC+ Peg 226/529, 506510 RSMo
SUMMONS/GARNISHMENT SERVICE PACKETS
ATTORNEY INFORMATION

Under the Missouri e-filing system now utilized by the 16" Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org —> Electronic Filing Information + Required Documents for Service — eFiled cases >
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.

Circuit Court of Jackson County

Case 4:20-cv-00829-DGK Document 1-1 Filed 10/14/20 Page 26o0f 29 6/2020
 

IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

inde or Division: Case Number: 2016-CV12916

| KEVIN DUANE HARRELI _
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY

201E STAVE
vs. | HUTCHINSON, KS 67501

 

 

 

Defendant/Respondent: Court Address:

GLEN REEVES 415 E 12th
P atereiof Sat —— ————| KANSAS CITY, MO 64106

CC Pers Injury-Vehicular a __{idate File Stamp)

 

Summons in Civil Case
The State of Missouri to: GLEN REEVES
Alias:

OLATHE, KS 666 PRIVATE PROCESS SERVER

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of

: which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgnient by default may be taken Oy the rgftef demanded in the petition.

   
 
 

09-JUN-2020
Date

 

ag ‘4
JACKSON COUNTY Further Information:

Sheritt’s or Server’s Return
Note to serving officer: Summons should be returned lo the court within thirly days afler the date of issue.
I certify that ] have scrved the above summons by: (check one)
(_] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
(J teaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the HéfendanORespondent with

tae gt at ee _. person of the Defendant’s/Respondent’s family over the age of 15 years who
permanently resides with the Defendant/Respondent.

(_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

ee ___ (name) _ (title),
(J other __. _
Served at _ = = _ (address)
in (County/City of St. Louis), MO, on . (date) at ; (time).
Printed Name of Sheriff or Server == = Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on y
(Seal) nd sworr : (date)
My commission expires: ee ee __
= - Date : Nolary Public
Sheriff's Fees
Summons $
Non Est $__
Sheriff's Deputy Salary
Supplemental Surcharge $10.00
Mileage So miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendanl/Respondent. For methods of service on all classes of
suils, sce Stipreme Court Rute 54.

 

OSCA (7/2018) M30 GACSHICE) Aor ZOuC Ys GIB DOvubs) GUNA # FSM CHAE) [| Lol] Cit fimegdd Ojsind Ne 0. RUPEES 2A GL 2

54 13, and 54.20: 506.120 — 506 29 and 506 150 RSMo

- AQ sesuey - uosyoer - pall4 Ayeouo99/(3

Wd ZS:L0 - 020z ‘ZZ Jequiajdas
 

 

 
   
 

 

 

2 wEe :
Ce a IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI
Judge or Division: Case Number: 2016-CV12916
KEVIN DUANE HARRELL
Plaintiff/Petitioner: Plaintiff s/Petitioner’s Attorney/Address:
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY

201E 1ST AVE
vs. | HUTCHINSON, KS_ 67501

 

 

Defendant/Respondent: Court Address:
OLD DOMINION FREIGHT LINE, INC 415 E 12th
Nature of Suit: KANSAS CITY, MO 64106

 

 

CC Pers Injury-Vehicular (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: OLD DOMINION FREIGHT LINE, INC
Alias:
500 OLD DOMINION WAY
THOMASVILLE, NC 27360

You are sunimoned to appear before this court and to file your pleading to the petition, copy of which is attached,
and to serve a copy of your pleading upon the attomey for the Plaintiff/Petitioner at the above address all within 30
days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
judgment by default will be taken against you for the relief demanded jgtihia acti

21-SEP-2020
Date

    

Ci cote

JACKSON COUNTY Further Information:

WY 95:80 - 0Z0Z ‘10 48q0}09 - AID sesuey - uosyoer - pally Aljeoiuooe/3

 

Officer's or Server’s Affidavit of Service

] certify that:
1. Tam autht
2. My offici (state).

    
 

Pampers SENDER: COMPLETE THIS SECTION

L] de @ Complete items 1, 2, and 3, :
Cte: a Print your name and address on the reverse
= so that we can return the card to you.

Pp ® Attach this card to the back of the mailpiece,
[1] (fe _or on the front if space permits.

    

air |
cotAgent «Respondent with
C1] Addressee fears who
Ly fg ot Delivery |
oo. aX)
rs

  
  
 

 

 

oa A ae ave / ( ; is =) (title),
ot! OMINION Wea Lind ” eet
Sevedst__~rive CivPoration Cam ban oa
—— 140s. Cenwal Ave.

____ (year)

 

Civyion, Mb W108 5-K [den or
UV VT TN ATT Sa aoe

 
  
 

pgiettfoc Mail™
‘stared Mail Restricted the above summons,

 

 

 

 

 

 

 

Hed Mail® 0 I:
9590 9402 5406 9189 6952 08 Q Certified Mail Restricted Delivery ihetehin Recalpt for ;
ty O Gollect on Delivery Merchandise :
_ 2, Article Number (Iransfer from service label) CI Collect on Delivery-Restricted Delivery C Signature Confirmation™ |
hl git een TE ee eat es A eet Malle O Signature Confirmation =|
: , 7 o 1, 4 Oo 1, b 0 “0000 4 C41 3 1 a 2 . ya Restricted Dellvery Restricted Delivery
Service Fees, L 7 ; : = = :
Setiealh PS Form 3811, July 2015 PSN 7530-02-000-9053 ; _ Domestic Return Recelpt
Non Est $
Mileage $ ( miles @$ per mile)
Total $ .
See the following page for directions to clerk and to officer making return on service of summons,
OSCA (8/2018) SM60 eA. Court Use Be Document ID# 20-SMOS-749 1 of 2_ (2016-CV12916)
ase 4:20-cv-00829-DGK Document 1-1 Filed TOs472054.P.g ge. AB%H PHAM, 506.510 RSMo

 
 

  
 

‘A IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

7
2
S

 

 

 

 

 

 

Judge or Division: Case Number: 2016-CV12916
KEVIN DUANE HARRELL
Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attorney/Address:
KENNETH W HUGHLON JR JESSE DANIEL TANKSLEY
201E 1ST AVE
vs. | HUTCHINSON, KS 67501
Defendant/Respondent: Court Address:
OLD DOMINION FREIGHT LINE, INC 415 E 12th
Nature of Suit: KANSAS CITY, MO 64106
CC Pers Injury-Vehicular (Date File Stamp)

 

 

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: OLD DOMINION FREIGHT LINE, INC
Alias:
500 OLD DOMINION WAY
THOMASVILLE, NC 27360

You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
and to serve a copy of your pleading upon the attomey for the Plaintiff/Petitioner at the above address all within 30
days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,

COURT SEAL OF

      

WY 99:80 - 0Z0z ‘LO eqoI9 - Alp sesuey - Uosyoer - pally Ajjeauooa|3

 

 

judgment by default will be taken against you for the relief demande is acti
21-SEP-2020
Date
JACKSON COUNTY Further Information:
Officer’s or Server’s Affidavit of Service

I certify that:

1. Tam auth} 7 eh ‘ Sy Tie oe oe

2. My offici } (state).

   
    
   
 
 
  

3. Thave set

' & Complete items 1, 2, and 3. ey A, Signatu
CO tee w Print your name and address on the reverze xX
os so that we can return the card to you.

Pt ® Attach thls card to the back of the mailpiece,
(J (f —_ or on the front if space permits.

a |
coGbAgent Respondent with
: CJ Addressee fears who
elivery |

 

 

 

1. Artigle Addressed to: (title).
OaGia Damian Cevan vive eas
Served strive ovPoration Combny — “ine
——— /40S. Cenwal ave. Ag
Ciny ion, Mb Lod>1DS os WY A WL. ___ (year)

   

 

   

ery iailexpress®
piebietiid Mait™
stared Mail Restricted the above summons.

tf 3, Service Type <U)
CAMARO VARIATT VIVE Sa
O Adult Signature Restricted Delivery LIF

 

 

 

 

 

 

 

ified Mail® Delivery:
9590 9402 5406 9189 6952 08 D Certified Mall Restricted Delivery shaghin feoalpt tar }
“s CQ Collecton Delivery.” Merchandise t
_ 2, Article Number (Transfer from service label) C Collect on Delivery-Restricted Delivery © Signature Confirmation™ |
Py re A eee AT emt Malle 0 Signature Confirmation = _
PS TA LEO OOD F24% ALG ,.* yee Metietnstey Restricted Delvery
Service Fees, i aaa a
ria bai PS Form 3811, July 2016 PSN 7530-02-000-9053 _ Domestic Return Recelpt
Non Est $
Mileage $ ( miles @ $ per mile)
Total $ :
See the following page for directions to clerk and to officer making return on service of summons.
OSCA (8/2018) SM60 Cae For Court Use BO; Document ID# 20-SMOS-749 1 of 2. (2016-CV12916)
ase 4:20-cv-00829-DGK Document 1-1 Filed SROs 24/05054.0R Sle, AQ0$PsSOp, 506.510 RSMo

 
